Order of the city magistrate, and order and judgment of conviction of the County Court of Kings county, reversed, and proceedings dismissed, upon the ground that no legal abandonment of defendant’s child appeared, or proof that such child was likely to become a public charge. This disposition, however, is without prejudice to any future proceedings under the statute,* should the defendant stop providing for his child, and if it should appear that the child was in danger of becoming a public charge. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.

 See Greater N. Y. Charter (Laws of 1901, chap. 466), § 685, as amd. by Laws of 1912, chap. 420, and Laws of 1914, chap. 457.— [Rep.